Stuart, J.
Information for retailing spirits to one Jacob Walker.
Motion to quash overruled. The objection taken is that *216no price is alleged. We have frequently held that this is a fatal defect, when the objection is taken at the proper time by motion to quash.
W. F. Lane, for the appellant.
L. Reilly, for the state.
Per Curiam.—The judgment is reversed. Cause remanded, with instructions to permit the district attorney to amend in accordance with this opinion (1).

 The statute upon which the amendment was allowed, is as follows:
“An information may be amended in matter of substance or form, at any time beforo the defendant pleads, without leave; and at any time after the defendant pleads, with leave of the Court. The information may be amended on the trial, as to all matters of form and variance, at the discretion of the Court, when the same can be done without prejudice to the rights of the defendant.” 2 R. S. 1852, p. 364.